DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Acknowledgment is made to applicant’s amendment of claims 1-10 as well as the addition of claims 11-16.  Currently claims 1-16 are pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 11 and 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fitzpatrick (Pub No 2009/0267253) in view of Ducharme et al. (PN 1938377).
With regards to claim 1, Fitzpatrick teaches an injection device comprising a heating cylinder (barrel 40), a screw (96) placed in the heating cylinder capable of rotation and movable in an axial direction (¶ 0058-0060), an injection stage (32) supporting the heating cylinder, a material supplying unit (24) capable of providing a resin material to the heating cylinder through a vertical hole (28) in the injection stage from an upper side (Fig. 3, ¶ 0057).  Fitzpatrick teaches that the cylinder is heated and that the plastic melts in the device (Abstract, ¶ 0008); however, Fitzpatrick does not teach a material introducing member between the material supplying unit and something else.
Ducharme teaches an advantageous device for introducing plastic into a heated cylinder mixing device in which plastic is introduced into the cylinder through a vertical opening with a hopper device (Fig. 1, pg 1 ln 1-14) in which there is a risk of the plastic material being heated by the transfer of heat from the cylinder to the material supply (pg 1 ln 27-45).  Ducharme teaches an improvement to the feeding of the material to prevent unwanted heat transfer in the form of an intermediate material introducing member (K) between a material supply unit (H) and a heated cylinder (B, C) (Fig. 1-3, pg 1 ln 34-105).  Ducharme teaches that the material introducing member comprises a heat medium passage (Q) through which a heat medium is capable of being flowed (Fig. 2, 3) and that the material introducing member is fitted into the vertical hole of the device (Fig. 1).  Ducharme teaches that the material introducing member comprises a vertical portion that extends along the vertical hole, provides a heat insulating air layer with a predetermined thickness of the gap between the vertical hole and the outer circumference of the material introducing member in which the lower part (M) of the cylindrical portion is in contact with the heating cylinder (Fig. 1-3).  It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to utilize the intermediate material introducing member of Ducharme in the device of Fitzpatrick as both relate to devices comprising feeding of plastic material from a hopper through a vertical hole into a heated cylinder for the purposes of melting the plastic in which heat can possibly transfer presenting a reasonable expectation of success, and doing so prevents unwanted heat transfer and controlled temperature of the feed of material utilizing a known improvement for a similar device.
With regards to claim 2, Fitzpatrick teaches that the injection stage is a metal block (¶ 0057).  The phrase “is a cast metal member” is interpreted as a limitation on the manner in which the device was made and not a structural limitation on the device itself.  The phrase is not interpreted to impart any implied structure to the device which would distinguish itself over the prior art.  Ducharme teaches that the material introducing member is a casting with a sheet metal jacket welded or brazed to the outer surface (pg 2 ln 15-23) and includes a recess (N) around the entire body for an insulating air layer (Fig. 2, pg 2 ln 1-23).  The phrase “cutting-and-machined metal member” is interpreted as a limitation on the manner in which the metal device was made and not a structural limitation on the device itself.  The phrase is not interpreted to impart any implied structure to the device which would distinguish itself over the prior art.  Regarding the clauses in claim 2 of the manner in which the device is made, the product of Fitzpatrick in view of Ducharme presents a substantially identical structure to that required by the claims.  As discussed in MPEP 2113, when the examiner has found a substantially similar product as in the applied prior art, the burden of proof is shifted to applicant to establish that their product is patentably distinct and not the examiner to show the same process of making. In re Brown, 173 USPQ 685 and In re Fessmann, 180 USPQ 324.
With regards to claim 3, Fitzpatrick teaches that the injection stage (32) also comprises a heat medium passage (42) capable of receiving a heat transfer medium.
With regards to claim 11, Ducharme teaches that the heat medium passage extends vertically along the length of the cylindrical portion (Fig. 2).
With regards to claim 14, Ducharme teaches a cylindrical portion in a cylindrical hole (interpreted to read upon forming an annular air gap).
With regards to claim 15, Fitzpatrick as seen in Fig. 3 includes a box shaped injection stage in which the heating cylinder passes through a hole in the forward and rear sides of the box with the vertical hole being between the two and aligned with an opening in the heating cylinder through which resin material is introduced.
With regards to claim 16, Fitzpatrick teaches that the injection stage (32) also comprises a heat medium passage (42) capable of receiving a heat transfer medium.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fitzpatrick (Pub No 2009/0267253) in view of Ducharme et al. (PN 1938377) as applied to claim 1 above, and further in view of Senda et al. (Pub No 2004/0258786).
With regards to claim 4, Fitzpatrick teaches that the injection stage is formed in a box shape (Fig. 3) including a front wall portion and a rear wall portion which both support a tail portion of the heating cylinder (Fig. 1).  Fitzpatrick teaches that between the front and rear walls of the injection stage a heater (inner heater 140) and a cooling jacket (42) are attached to the heating cylinder as well as a plurlatiy of temperature sensors which can relay data to a central controller (¶ 0021); however, Fitzpatrick does not explicitly teach a temperature detector in the space between the front and rear wall portions.
In a similar field of endeavor, Senda teaches an injection device comprising a hopper feeding a heated cylinder in which the injection stage or block supporting the tail of the cylinder comprises temperature control elements (Abstract, Fig. 1).  Senda teaches that it was known to include a temperature sensor (8) in the space between the front and back of the injection stage (5) to allow for improved temperature control of the area of the injection device near the inlet or hopper (Abstract, Fig. 1, ¶ 0006, 0010-0016). It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to include a temperature sensor in the injections stage or mounting block of Fitzpatrick as taught by Senda as both relate to injection stages for supporting the tail of a heated cylinder of an injection device with a temperature control medium passage presenting a reasonable expectation of success, and doing so allows for control and regulation of the temperature of the specific area of the injection device yielding predictable results.

Claims 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fitzpatrick (Pub No 2009/0267253) in view of Ducharme et al. (PN 1938377) and Senda et al. (Pub No 2004/0258786) as applied to claim 5 above, and further in view of Colombo (PN 3114171) and Takatsugi (PN 5460507).
With regards to claim 5, Fitzpatrick teaches a cylinder for an injection device which is mounted and supported within the front and rear wall portions of a block (32); however, Fitzpatrick does not explicitly detail fastening means.  Fitzpatrick teaches a mounting block (108) on the rear wall, but does not detail any specific fastening means for the cylinder.  Fitzpatrick is silent regarding a material having a lower heat transfer rate than the block (32) being present between any fastening structures.
It was generally known in the art at the time the invention was effectively filed to mount a cylinder for an injection molding device utilizing surrounding elements bolted to the mounting block as demonstrated in Takatsugi (Abstract, Fig. 1) in which a similar injection arrangement is provided in which a cylinder is mounted to a block comprising a vertical hole for the introduction of material as seen in Fig. 1.  Takatsugi teaches securing the cylinder to the mounting structure using both a ring member in the front that is bolted (27) and a supporting surface at the back of the support structure.  It would have been obvious to one of ordinary skill to utilize common means for securing a cylinder within the mounting structure of Fitzpatrick such as the bolt arrangement of Takatsugi as both relate to similar injection devices presenting a reasonable expectation of success, and Fitzpatrick does not teach a specific securing means prompting one of ordinary skill to look to related art.
Regarding the recitations of placing a material between mating parts that has a lower heat transfer rate, Colombo teaches that it was commonly known in the art at the time the invention was effectively filed to incorporate heat insulating material (16) between mated components of extrusion screw devices (Fig. 1, 2, col 3 ln 4-6).  It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to utilize well known heat insulation gaskets between any two mating components of the structure of Fitzpatrick in view of the prior art as Fitzpatrick, Ducharme and Takatsugi each recognize the importance of improved temperature control in the injection device and doing so utilizes a known improvement of an insulating gasket yielding a predictable results of thermal insulation with a reasonable expectation of success. 
With regards to claims 6 and 7, Colombo teaches that it was commonly known in the art at the time the invention was effectively filed to incorporate heat insulating material (16) between mated components of extrusion screw devices (Fig. 1, 2, col 3 ln 4-6).  It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to utilize well known heat insulation gaskets between any two mating components of the structure of Fitzpatrick in view of the prior art such as between the upper flange and the wall discussed above as the problem acknowledged by Ducharme is heat migration in the device and doing so utilizes a known improvement of an insulating gasket yielding a predictable results of thermal insulation with a reasonable expectation of success. 


Claims 8-10, 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fitzpatrick (Pub No 2009/0267253) in view of Ducharme et al. (PN 1938377) as applied to claims 1-3 above, and further in view of Colombo (PN 3114171).
With regards to claims 8-10 and 12, Ducharme teaches that the cylindrical portion of the material introducing member comprises an upper portion with a flange (L) that is in contact with the vertical wall (Fig. 3), but does not teach the inclusion of a gasket between the flange and the wall.
Colombo teaches that it was commonly known in the art at the time the invention was effectively filed to incorporate heat insulating material (16) between mated components of extrusion screw devices (Fig. 1, 2, col 3 ln 4-6).  It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to utilize well known heat insulation gaskets between any two mating components of the structure of Fitzpatrick in view of the prior art such as between the upper flange and the wall discussed above as the problem acknowledged by Ducharme is heat migration in the device and doing so utilizes a known improvement of an insulating gasket yielding a predictable results of thermal insulation with a reasonable expectation of success. 
With regards to claim 13, Ducharme teaches as seen in Fig. 2 that the cylindrical portion has a lower flange in contact with the cylinder with the air gap defined by the outer circumferential surface of the cylindrical portion, the vertical hole the flange and the collar.

Response to Arguments
Applicant's arguments filed 06/11/2022 have been fully considered but they are not persuasive.
With regards to applicant’s argument that the heating jacket is separate and distinct from the cylindrical portion (K’) of Ducharme and thus does not teach a heat medium passage extending inside a sidewall of the cylindrical portion, this argument is not persuasive.  Ducharme teaches a cylindrical jacket brazed to the surface of the element K’ and is reasonably considered to be an outer cylindrical surface of the device.  The passage (O) extending within the outer surface of the cylindrical jacket is within a sidewall of the device and an air gap is demonstrated between the outer surface of the jacket and the hole of the part.  Applicant’s argument is therefore not persuasive. 
With regards to applicant’s argument that the passage in Ducharme is for a cooling medium while the claim refers to a “heat medium passage”, cooling is also an act of heat transfer and is reasonably considered a heat transfer medium.  Applicant’s argument is therefore not persuasive.  
With regards to applicant’s argument that the injection stage of Fitzpatrick does not have a space between the front and rear wall portions and the inclusion of a heater and a cooling jacket would be redundant, this argument is not persuasive as Fitzpatrick teaches a heater and a cooling jacket in the area of the block shaped injection stage.  The obvious statement set forth in the rejection relies upon Senda for the inclusion of a temperature sensor in the block which is interpreted to read upon a “common space” as in between the front and back wall of the block.  The argument that the rejection is adding an additional heating and cooling means is not commensurate with the scope of the rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GALEN H HAUTH whose telephone number is (571)270-5516. The examiner can normally be reached Monday-Friday 9:30 AM to 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 5712721176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GALEN H HAUTH/Primary Examiner, Art Unit 1742